[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Process must be served either personally on a defendant or at his usual place of abode. Section 52-57 Conn. Gen. Stat. If a defendant operator cannot be found at the last address on file with the motor vehicle commissioner, § 52-63(b) permits service by mail at the last address and by serving the motor vehicle commissioner 12 days before the return date. The defendant moves to dismiss on the grounds there is no jurisdiction because she allegedly was not properly served with a copy of the process as required by §§ 52-57 and 52-63(b). CT Page 10169
The matter is before the court on affidavit. The defendant swears that she has not resided at an address known as 89 Alma St., Waterbury since June 1989, but instead since that date has resided at 59 Crestwood Ave., Waterbury. The defendant also annexed a driver's license issued to her in 1993 which showed the Crestwood address. She also indicates that "this is the address which is on file with the Department of Motor Vehicles of the State of Connecticut."
However, the question is what was the last address on file on March 17, 1994 when the sheriff made service.
The court has before it the sheriff's affidavit indicating that on March 17, 1994 it was the defendant's Alma Street address which was listed by the state Motor Vehicle Department.
The court credits that and for that reason the motion to dismiss is denied.
FLYNN, J.